t c memo united_states tax_court arthur b crozier petitioner v commissioner of internal revenue respondent docket no filed date louis a ramunno and roland barral for respondent memorandum opinion chiechi judge this case is before the court on respon- dent's motion for summary_judgment pursuant to rule motion respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and an all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the year at issue addition_to_tax for that year under sec_6651 in the amount of dollar_figure background at the time petitioner filed the petition he indicated therein that his address was new york new york in her motion respondent represents various facts none of which petitioner has disputed including the following on date respondent filed an answer denying the allegations in the petition including petitioner's allegation that assessment of the tax determined in the notice_of_deficiency notice is barred by the applicable statute_of_limitations the answer also affirmatively alleged that the applicable statute_of_limitations did not preclude assessment of the tax determined in the notice because petitioner failed to file an income_tax return for the year at issue on date respondent sent a letter to petitioner that invited him to a conference on date and infor- mally requested that petitioner bring various documents to that conference and engage in informal discussions necessary to the preparation of this case that letter also advised petitioner that if the date set for the conference was inconvenient he respondent also determined interest on those amounts as provided by law although the court ordered petitioner to file a response to respondent's motion he failed to do so should contact respondent's counsel to reschedule the conference petitioner failed to attend the conference scheduled for date or to contact respondent to reschedule the conference in an effort to determine why petitioner failed to attend the conference scheduled for date respondent at- tempted to contact petitioner by telephone at the address listed in the petition respondent was advised by new york telephone directory assistance that there is no listing for petitioner at that address on date respondent determined that petitioner is currently employed as an attorney by georgeson co inc georgeson in new york city respondent obtained the telephone number of georgeson from telephone directory assistance and left a message with petitioner's secretary after that secretary informed respondent that petitioner was unavailable petitioner never returned respondent's call because petitioner had not responded to any of respondent's attempts to engage in informal_discovery on date respondent served on petitioner respondent's interrogatories pursuant to rule on date respondent again attempted to contact petitioner by telephone at georgeson and left a message with his secretary petitioner never returned that call by letter dated date date letter respondent advised petitioner that answers to respondent's interrogatories were required within days after service of those interrogatories and that his continuing failure to cooperate would result in the filing by respondent of a motion to compel answers to those interrogatories respondent further advised petitioner in that letter about the court's standing_pretrial_order order that mandated among other things that the parties stipulate all relevant matters not privileged and that cautioned the parties that any unexcused failure to comply with the order might result in appropriate sanctions including dismissal the date letter invited petitioner once again to meet with respon- dent as soon as possible to begin preparation of a stipulation of facts that letter cautioned petitioner that because of his continued failure to contact respondent and to cooperate in preparing the case respondent was prepared to file a motion to dismiss the petition for lack of prosecution petitioner failed to respond to respondent's date letter on date respondent filed a request for admissions with the court on date respondent served petitioner by mail with a copy of that request petitioner did not file any response to that request for admissions consequently each matter set forth therein including the following is deemed admitted rule c 85_tc_267 81_tc_644 petitioner did not file a form_1040 u s individual_income_tax_return for petitioner's failure_to_file that return was due to willful neglect during petitioner received w-2 wage income from georgeson in the amount of dollar_figure and form_1099 miscellaneous income from self-employment for services rendered to newport electronics inc in the amount of dollar_figure during that year petitioner also received form_1099 interest_income from u s trust company in the amount of dollar_figure baybank boston n a in the amount of dollar_figure the greater new york savings bank in the amount of dollar_figure and the chase manhattan bank n a in the amount of dollar_figure for petitioner is entitled to one personal exemp- tion allowance in the amount of dollar_figure the standard deduc- tion in the amount of dollar_figure and a deduction for one-half of his self-employment_tax liability and his filing_status is that of a married individual filing a separate_return on date respondent attempted to reach petitioner at georgeson one last time to ascertain the reason for his unresponsiveness and to inform him of respondent's intention to file the instant motion respondent left a message for peti- tioner with his secretary that informed petitioner that respon- dent had attempted to reach him by telephone and by correspon- dence on several occasions and that he should contact respondent as soon as possible petitioner failed to respond to that telephone call of respondent on date respondent filed a motion to compel answers to respondent's interrogatories motion to compel on that date the court ordered petitioner to file a written re- sponse to the motion to compel petitioner failed to comply with the court's order and never filed a response to that motion on date the court granted respondent's motion to compel and ordered that petitioner serve on counsel for respondent answers to each of the interrogatories in question on or before date the court further ordered respondent to inform the court in writing by date whether petitioner had responded to her interrogatories on date respondent advised the court that as of that date petitioner had not responded in any manner to respondent's interrogatories petitioner is an attorney admitted to practice before this court discussion rule allows a party to move for summary_judgment on all or any part of the legal issues in controversy pursuant to rule b a decision shall be rendered on the motion if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with affidavits show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law 85_tc_527 79_tc_340 the burden_of_proof is on petitioner to establish that the determinations in the notice are erroneous rule a 290_us_111 petitioner is deemed to have admitted that he received the wage self-employment and interest_income determined in the notice petitioner is also deemed to have admitted that he failed to file a return for and that that failure was because of willful neglect based on the deemed admissions in this case and taking account of petitioner's failure to set forth facts showing that he is entitled to any deductions or exemptions other than those allowed in the notice we conclude that respondent has satisfied her burden of proving that no genuine issue of material fact exists as to respondent's determi- nations for and that respondent is entitled as a matter of law to a decision thereon accordingly we shall grant respon- dent's motion rule marshall v commissioner supra pincite to reflect the foregoing an appropriate order granting respondent's motion for summary_judgment and decision will be entered for respondent
